FILED
                           NOT FOR PUBLICATION
                                                                             FEB 14 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   18-30006

              Plaintiff-Appellee,                D.C. No.
                                                 1:16-cr-00281-BLW-1
 v.

NIGEL KADE PETERS,                               MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                           Submitted February 5, 2019**
                               Seattle, Washington

Before: IKUTA and CHRISTEN, Circuit Judges, and CHOE-GROVES,*** Judge.

      Nigel Peters appealed his conviction on one count of possession with intent

to distribute 100 grams or more of heroin, in violation of 21 U.S.C. § 841(a)(1) and

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Jennifer Choe-Groves, Judge for the United States
Court of International Trade, sitting by designation.
(b)(1)(B), and one count of conspiracy to distribute 100 grams or more of heroin,

in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and 846. There was sufficient

evidence when viewed in the light most favorable to the prosecution, including

detailed and non-rebutted testimony by Peters’s wife, for a rational juror to find

beyond a reasonable doubt that Defendant had the intent to distribute at least 100

grams of heroin. See United States v. Nevils, 598 F.3d 1158, 1164 (9th Cir. 2010)

(citing Jackson v. Virginia, 443 U.S. 307 (1979)).

      Nigel Peters also appealed the district court’s calculation of drug quantities

for sentencing purposes pursuant to U.S.S.G. §§ 1B1.3 and 2D1.1. There was no

clear error in the district court’s finding that Peters was responsible for distributing

800 grams of heroin. The district court correctly identified the proper Sentencing

Guideline, and there was no abuse of discretion in its application. See United

States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir. 2017).

      AFFIRMED.




                                            2